Citation Nr: 0706323	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-00 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for Hepatitis C 


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran performed verified active duty service from 
October 1976 to November 1984.  An additional three years and 
nine months of active duty service is unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 2004, the 
veteran testified at a personal hearing before a Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  

In February 2005, the Board denied the appellant's claim.  He 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), and in an April 2006 order the Court granted 
a joint motion for remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The record raises the issue of entitlement to service 
connection for a skin disorder manifested by pruritis 
(itching), to include due to hepatitis C.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


REMAND

In April 2006, the Court remanded the Board's February 2005 
decision for further proceedings.  Specifically, the Court 
granted a joint motion for remand which stated that the 
veteran was to be offered a medical examination which 
specifically considered all of the evidence of record, to 
particularly include that which favored the appellant's 
claim.  The parties to the joint motion granted by the Court 
found that favorable evidence included, "hepatitis C-related 
symptoms documented in (the) service medical records," and 
"hepatitis C-related risk factors (e.g., he was a Medical 
Specialist, he shared razors with fellow soldiers, and he 
contracted gonorrhea two times while in the (service).)"  

It is also noted that the veteran previously testified before 
a Veterans Law Judge who has since retired.  Accordingly, in 
light of the vacatur issued by the Board in a separate 
decision, the veteran should state whether he desires to 
appear at a new hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify any additional 
medical treatment records which have not 
been previously provided, and which would 
support the assertion that hepatitis C 
was either incurred or aggravated 
inservice.  All attempts to secure this 
evidence must be documented in the claims 
file.  

2.  The RO should schedule the veteran 
for a VA gastroenterology examination to 
determine the nature and etiology of the 
appellant's hepatitis C.  The veteran's 
claims folder must be provided to the 
examiner for review.  The examiner must 
carefully consider any hepatitis C 
related symptoms which are documented in 
the service medical records, as well as 
any hepatitis C related risk factors, to 
include the fact that the appellant was a 
Medical Specialist, that he contracted 
gonorrhea two times while in the service, 
as well as the assertion that he shared 
razors with fellow soldiers.  Thereafter, 
the examiner must specifically opine 
whether it is a least as likely as not, 
i.e., is there a 50/50 chance, that 
hepatitis C was incurred or aggravated 
in-service.  If the examiner finds that 
it is more likely than not that hepatitis 
C is not related to service, the examiner 
must then explain what is the most 
probable source for the veteran being 
exposed to the infection.  A complete 
rationale must be provided for any 
opinion proffered.

3.  The RO should review the medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review. 

6.  If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).   

7.  After completion of the foregoing, 
the RO should contact the veteran to 
determine whether he desires to appear at 
a travel board hearing, a video 
conference hearing, or a hearing held in 
Washington, D.C., by a Veterans Law 
Judge.  The veteran's wishes should be 
expressed in writing. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.   The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

